Ferguson, Judge
(dissenting):
I dissent. The evidence of the assault and the fact that grievous bodily harm was inflicted are abundantly clear from the record. There was testimony in the case showing the assault was with a knife. The principal defense theory was that accused was not mentally responsible for his acts. Thus, in the context of this case, assault with a dangerous weapon was clearly raised as an alternative if an issue of accused’s mental capacity to have intended the grievous bodily harm was properly raised.1 That issue is raised only by evidence showing “lack of capacity to intend, as distinguished from an impaired ability to intend.” See United States v Storey, 9 USCMA 162, 25 CMR 424.
Here, although the only expert psychiatric testimony was to the effect that there was no indication of any mental deficiency or illness of the accused but that he suffered from a personality disorder, there is present the testimony of lay witnesses sufficient to raise the issue. Cf. United States v Biesak, 3 USCMA 714, 14 CMR 132; United States v Looff, 4 USCMA 36, 15 CMR 36; Annotation, 72 ALR 579.
*326Eyewitnesses to the offense testified that at the time thereof the accused was “acting kind of strange,” “kind of laughing and crying at the same time,” “kind of shaky,” and “disturbed.” One of these eyewitnesses, Private Jones, was asked by the prosecution on recross-examination :
“Q Ever since you have known Regan was he completely — did you think he was completely without his mental faculties at that time, didn’t know who he cut, what he did?”
Jones replied:
“A I may be — I am not a psychiatrist or something, but I would say ‘yes’ he was.”
Thus, we have at least one witness expressing the view that the accused was completely without his mental faculties at the time of the offense. This is sufficient to raise not only an issue of accused’s mental responsibility but also his total lack of capacity to form the specific intent to inflict grievous bodily harm. The weight to be given his testimony is another matter and one properly to be determined by the triers of fact. In determining the necessity for an instruction on the lesser offense, this Court is not concerned with whether the evidence is sufficient to support the findings but is only concerned with the much narrower question whether there is sufficient evidence to require the law officer to submit the lesser offense to the court-martial for its consideration. United States v Rodgers, 8 USCMA 664, 25 CMR 168. Inasmuch as the accused’s total lack of capacity to form the requisite specific intent was in issue, the court-martial should have been instructed on assault with a dangerous weapon as an alternative to the offense charged.

 In this connection, this Court is not bound by the fact that the law officer instructed thereon but will consider the matter anew. However, the law officer’s determination “should not lightly be disregarded.” Cf. United States v Spivey, 8 USCMA 712, 25 CMR 216.